DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed April 6, 2021. Claims 1 – 11 are currently pending and considered below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 9 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the second circuitry controls the value of the second sound volume data to be the fixed value, when the first circuitry is removed or controlled to be disabled” however according to claim 1 “the second circuitry is configured to control a value of the second sound volume data to be a fixed value” regardless of the first circuitry being removed or controlled, therefore rendering the claim unclear. Further the limitations of claim 1 requires the first circuitry and therefore it is unclear how the first circuitry can be removed or controlled to be disabled.
Claim 9 recites “a sound output device including first circuitry” and then proceeds to recite “determining whether the first circuitry is available” which renders the claim unclear since the term “available” implies that the first circuitry may not be included and therefore unclear as to what takes place in this scenario since the first circuitry is required to perform the method. Claim 11 recites similar limitations and therefore is rejected for the same reasons. Claim 10 is rejected due to dependency. 
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5, 8, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (US 2019/0296702 A1), hereinafter Ito.

Claim 1: Ito discloses a sound output device (see at least, FIG. 1) comprising: 
first circuitry, connected to a first audio device (see at least, “audio visual (AV) selector 50, and speakers 63SL, 63SR, 63SB, 63SW connected to AV selector 50,” [0016]), configured to output sound based on sound output data via the first audio device according to first sound volume data (see at least, “AV selector 50 also has a function of outputting a sound signal based on an incoming sound signal to speakers 63SL, 63SR, 63SB, 63SW,” [0017], “For this reason, when audio amplifier 10 operates as the main amplifier, manipulating volume-control knob 13 of audio amplifier 10 does not change a sound volume of a sound finally emitted from speakers 61L, 61R. At this time, the sound volume is adjusted by a device functioning as the pre-amplifier, that is, volume-control knob 53 of AV selector 50,” [0041]); 
second circuitry connected to a second audio device (see at least, “audio amplifier 10, speakers 61L, 61R connected to audio amplifier 10,” [0016]), the second circuitry including an amplifier that amplifies sound to be output from the second audio device according to second sound volume data (see at least, “Audio amplifier 10 is a device that amplifies a sound signal and that outputs a sound corresponding to the amplified sound signal from speakers 61L and 61R. Audio amplifier 10 can function as a pre-amplifier, a main amplifier (i.e., power amplifier), and a pre-main amplifier. A preamplifier function and a pre-main amplifier function are examples of a first amplifier function that allows sound volume adjustment. A main amplifier function is an example of a second amplifier function that does not allow sound volume adjustment,” [0019]), wherein the second circuitry is configured to control a value of the second sound volume data to be a fixed value (see at least, “When audio amplifier 10 operates as the main amplifier, audio amplifier 10 is configured to turn its sound volume adjusting function off. In other words, when audio amplifier 10 operates as the main amplifier, audio amplifier 10 carries out signal amplification of a sound signal at a fixed amplification factor (e.g., a maximum amplification factor),” [0040]), 
receive, from the first circuitry, the sound output data (see at least, “AV selector 50 and audio amplifier 10 may operate as the pre-amplifier and the main amplifier, respectively. In this case, audio amplifier 10 receives an incoming sound signal from AV selector 50 via input terminal 33, amplifies the incoming sound signal to give it power large enough to drive speakers 61L, 61R, and outputs the amplified sound signal to speakers 61L, 61R. As a result, a sound is emitted from speakers 61L, 61R,” [0039]) and the first sound volume data (see at least, “For this reason, when audio amplifier 10 operates as the main amplifier, manipulating volume-control knob 13 of audio amplifier 10 does not change a sound volume of a sound finally emitted from speakers 61L, 61R. At this time, the sound volume is adjusted by a device functioning as the pre-amplifier, that is, volume-control knob 53 of AV selector 50,” [0041]), and 
output sound based on the sound output data that is received, via the second audio device, according to the first sound volume data that is received (see at least, “outputs the amplified sound signal to speakers 61L, 61R. As a result, a sound is emitted from speakers 61L, 61R,” [0039], “the sound volume is adjusted by a device functioning as the pre-amplifier, that is, volume-control knob 53 of AV selector 50,” [0041]).

Claim 2: Ito discloses the sound output device of claim 1, further comprising: a control line that allows one-way communication from the first circuitry to the second circuitry, wherein the sound output data and the first sound value data are transmitted from the first circuitry to the second circuitry through the control line (see at least, “Input terminal 33 is a terminal to which a sound signal to be processed in audio amplifier 10 is input when audio amplifier 10 is caused to operate as the main amplifier. According
to this exemplary embodiment, sound reproducer 41 is connected to input terminal 31, sound reproducer 42 is connected to input terminal 32, and an output end of AV selector 50 is connected to input terminal 33,” [0029], FIG. 1).

Claim 3: Ito discloses the sound output device of claim 2, further comprising: a user interface configured to receive a user input of operation for changing the first sound volume data (see at least, “the sound volume is adjusted by a device functioning as the pre-amplifier, that is, volume-control knob 53 of AV selector 50,” [0041]).

Claim 5: Ito discloses the sound output device of claim 3, wherein the controller is further configured to receive the user input of operation for changing the first sound volume data from the user interface, change the first sound volume data according to the operation that is received, and transmit the first sound volume data having been changed to the second circuitry (see at least, “Input terminal 33 is a terminal to which a sound signal to be processed in audio amplifier 10 is input when audio amplifier 10 is caused to operate as the main amplifier. According to this exemplary embodiment, sound reproducer 41 is connected to input terminal 31, sound reproducer 42 is connected to input terminal 32, and an output end of AV selector 50 is connected to input terminal 33,” [0029], FIG. 1, “the sound volume is adjusted by a device functioning as the pre-amplifier, that is, volume-control knob 53 of AV selector 50,” [0041]).

Claim 8: Ito discloses a sound output system comprising: the sound output device of claim 1; a plurality of audio devices including the first audio device and the second audio device (see at least, “speakers 61L, 61R,” “speakers 63SL, 63SR, 63SB, 63SW,” [0016], FIG. 1, “The number of input terminals and output terminals included in the amplification device (audio amplifier 10) is not limited to the number described in the above exemplary embodiment,” [0096]).

Claim 9: Ito discloses a method for controlling sound output, performed by a sound output device (see at least, FIG. 1) including first circuitry connected to a first audio device (see at least, “audio visual (AV) selector 50, and speakers 63SL, 63SR, 63SB, 63SW connected to AV selector 50,” [0016]) and second circuitry connected to a second audio device (see at least, “audio amplifier 10, speakers 61L, 61R connected to audio amplifier 10,” [0016]), the method comprising: determining whether the first circuitry is available (see at least, “First, microcontroller 20 of audio amplifier 10 determines whether audio amplifier 10 is operating as the pre-amplifier or pre-main amplifier (S10). Microcontroller 20 makes this determination based on a setting signal from input selector 15,” [0048], “When audio amplifier 10 is operating as the main amplifier (No at S10), the control flow proceeds to step S14 (which will be described in detail later),” [0049], FIG. 3).; controlling a value of second sound volume data stored for the second circuitry to be a fixed value (see at least, “When audio amplifier 10 operates as the main amplifier, audio amplifier 10 is configured to turn its sound volume adjusting function off. In other words, when audio amplifier 10 operates as the main amplifier, audio amplifier 10 carries out signal amplification of a sound signal at a fixed amplification factor (e.g., a maximum amplification factor),” [0040]), based on a determination that the first circuitry is available (see at least, “When the function of audio amplifier 10 is switched to the main amplifier function (Yes at S13), microcontroller 20 causes audio amplifier 10 to operate as the main amplifier (S14). At this time, microcontroller 20 turns off the sound volume adjusting function of audio amplifier 10. Microcontroller 20 thus prevents audio amplifier 10 from changing the sound volume even when the position of volume-control knob 13 is changed. In other words, microcontroller 20 amplifies a sound signal at a fixed amplification factor, regardless of the position of volume-control knob 13. In this case, equipment located at the preceding stage to audio amplifier 10 and operating as the pre-amplifier performs sound volume adjustment,” [0052], FIG. 3); transmitting, from the first circuitry to the second circuitry, first sound volume data stored for the first circuitry (see at least, “For this reason, when audio amplifier 10 operates as the main amplifier, manipulating volume-control knob 13 of audio amplifier 10 does not change a sound volume of a sound finally emitted from speakers 61L, 61R. At this time, the sound volume is adjusted by a device functioning as the pre-amplifier, that is, volume-control knob 53 of AV selector 50,” [0041]), and sound output data (see at least, “AV selector 50 and audio amplifier 10 may operate as the pre-amplifier and the main amplifier, respectively. In this case, audio amplifier 10 receives an incoming sound signal from AV selector 50 via input terminal 33, amplifies the incoming sound signal to give it power large enough to drive speakers 61L, 61R, and outputs the amplified sound signal to speakers 61L, 61R. As a result, a sound is emitted from speakers 61L, 61R,” [0039]); and outputting sound based on the sound output data, via the second audio device, according to the first sound volume data (see at least, “outputs the amplified sound signal to speakers 61L, 61R. As a result, a sound is emitted from speakers 61L, 61R,” [0039], “the sound volume is adjusted by a device functioning as the pre-amplifier, that is, volume-control knob 53 of AV selector 50,” [0041]).

Claim 11: Ito discloses a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors, cause the processors to perform a method for controlling sound output, substantially similar in scope to claim 9 and therefore rejected for the same reasons (see also at least, “The operation depicted in the flowchart of FIG. 3 is executed by microcontroller 20 of audio amplifier 10 and is executed regularly at given cycles,” [0047], “According to the first exemplary embodiment, the microcontroller is described as an example of the controller. The controller, however, is not limited to the microcontroller. The DSP is described as an example of the signal processing circuit. The signal processing circuit, however, is not limited to the DSP. The controller and the signal processing circuit can be provided as any given types of semiconductor devices, such as a central processing unit (CPU), a micro processing unit (MPU), a field-programmable gate array (FPGA), and an application specific integrated circuit (ASIC),” [0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Williams et al. (US 2013/0342704 A1), hereinafter Williams.

Claim 7: Ito discloses a sound output system comprising: the sound output device of claim 1 device (see at least, “speakers 61L, 61R,” “speakers 63SL, 63SR, 63SB, 63SW,” [0016], FIG. 1, “The number of input terminals and output terminals included in the amplification device (audio amplifier 10) is not limited to the number described in the above exemplary embodiment,” [0096]), but does not disclose wherein the sound output device is an electronic whiteboard. However, Williams discloses a similar interactive audiovisual device comprising “two audio amplifier boards 1024 coupled to the speakers 1012. Each audio amplifier board may also be coupled to a volume adjust knob 1026 that is exposed through the chassis box 1014,” Williams [0113] and further discloses wherein the sound output device is an electronic whiteboard (see at least, “Disclosed herein is an audio-visual device suitable for use in a classroom or other learning environment. The audio-visual device includes a computing apparatus optionally having an user interface for connection to the Internet, the computer interconnected to i) a low-power projector for delivering a clear image, ii) an audio function for delivering sound, iii) an interactive whiteboard feature for collecting input,” Williams [0004]. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention given the similarity of the sound output device of Ito to the electronic whiteboard of Williams to modified the device of Ito into an electronic whiteboard thereby expanding the invention of Ito to “audio-visual device suitable for use in a classroom or other learning environment,” Williams [0004].

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652